Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received June 2nd, 2022.  Claims 1, 6-7, 12, 17, Claims 2-3, 8-9, 11. 13-14, 16, 19-20, and 22-23 have been canceled. Claims 24-31 have been newly added. Claims 1, 4, 6-7, 10, 12, 15, 17-18, 21, and 24-31 have been entered and are presented for examination. 
Application 16/325,182 is a 371 of PCT/CN2017/085778 (05/24/2017) and claims benefit of Chinese Application 201610666277.7 (08/12/2016).

Response to Arguments
Applicant’s arguments, filed May 2nd, 2022, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 10, 12, 15, 18, 21, 24, 26-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fwu et al. (US 2018/0007673) in view of Au et al. (US 2016/0353453).
Regarding claims 1, 7, 12, 18, Fwu et al. discloses a method for detecting a synchronization signal (paragraphs 0041-0043 [UE configured through RRC with numerologies for RATs and sub-RATs]), the method comprising: determining, by a terminal, a numerology for detecting the synchronization signal (paragraphs 0041-0043 [UE configured through RRC with numerologies for RATs and sub-RATs; dedicated downlink synchronization associated with each numerology/sub-RAT combination]); and detecting, by the terminal, the synchronization signal according to the determined numerology (paragraphs 0041-0043 [UE configured through RRC with numerologies for RATs and sub-RATs; dedicated downlink synchronization associated with each numerology/sub-RAT combination can be detected]).
Fwu et al. does not explicitly disclose wherein after the terminal detects the synchronization signal according to the determined numerology, the method further comprises: determining, by the terminal, a Transmission and Reception Point (TRP) group to which the terminal belongs according to the detected synchronization signal; or determining, by the terminal, a TRP for the terminal to reside in or access, according to a correspondence relationship between a synchronizations signal and a TRP; or determining, by the terminal, a beam for the terminal to reside in or access, according to a correspondence relationship between a synchronizations signal and a beam.
However, Au et al. discloses UE 104 searches for a synchronization signal associated with a TRP 102 (Hypercell ID) and UE 104 accesses the wireless communications network (paragraph 0059).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize using a sync signal related to a TRP to access the communications network.  The motivation for this is to be in line with conventional techniques in the art.
Regarding claims 4, 10, 15, 21, Fwu et al. further suggests wherein the method further comprises: detecting, by the terminal, the synchronization signal over a predefined time domain resource; or detecting, by the terminal, the synchronization signal over a predefined frequency domain resource (paragraph 0043 [dedicated carriers are allocated for different RATs, a dedicated downlink synchronization signal and PBCHs may be transmitted on each RAT, sub-RAT or partition]) ; or detecting, by the terminal, the synchronization signal over a predefined time domain resource and a frequency domain resource.
Regarding claims 24, 26-28, 30-31,  Fwu et al. further discloses wherein determining, by the terminal, the numerology for detecting the synchronization signal comprises: determining, by the terminal, one or more predefined numerologies as the numerology or numerologies for detecting the synchronization signal; or determining, by the terminal, one or more numerologies supported or defined by a communication system as the numerology or numerologies for detecting the synchronization signal; or determining, by the terminal, a numerology corresponding to a frequency band currently detected by the terminal according to a correspondence relationship between a frequency band and a numerology, and determining the determined numerology as the numerology for detecting the synchronization signal (see Figure 3 and paragraphs 0041-0043 [UE configured through RRC with numerologies for RATs and sub-RATs; dedicated downlink synchronization associated with each numerology/sub-RAT combination; Each sub-RAT associated with a different frequency band; UE can use multiple sub-RATs]).

Claims 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fwu et al. (US 2018/0007673) in view of Takeda et al. (US 2019/0029003) as applied to claims 7, 12, 18 above, and further in view of Takeda et al. (US 2019/0029003).
Regarding claims 25, 29, the references as combined above disclose all the subject matter in claims 24, 28, but do not explicitly disclose wherein if there are a plurality of determined numerologies, then detecting, by the terminal, the synchronization signal according to the determined numerology comprises: detecting blindly, by the terminal, the synchronization signal according to each of the determined numerologies.
However, Takeda et al. discloses the UE blind-decodes a synchronization signal (for example, PSS/SSS) transmitted in accordance with each numerology. A plurality of synchronization signals of different numerologies to apply may be transmitted by using the same radio resource (paragraph 0056) and when the candidate numerology is numerology A or numerology B, a synchronization signal of the numerology A is transmitted at the subcarrier spacing of 15 kHz and a synchronization signal of the numerology B is transmitted at the subcarrier spacing of 60 kHz by using the same radio resources as the synchronization signal of the numerology A (paragraph 0057).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to recognize blind decoding a sync signal according to different numerologies and transmitting according a selected numerology.  The motivation for this is to be in line with conventional techniques in the art.


Allowable Subject Matter
14.	Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach:
“The method according to claim 5, wherein determining, by the terminal, the Transmission and Reception Point (TRP) group to which the terminal belongs according to the detected synchronization signal comprises: selecting, by the terminal, a synchronization signal with a highest signal strength from detected synchronization signals; determining, by the terminal, a TRP group Identity (ID) corresponding to the selected synchronization signal according to a correspondence relationship between a synchronization signal and a TRP group ID; and determining, by the terminal, a TRP group corresponding to the determined TRP group ID as the TRP group to which the terminal belongs (claim 6).”
“The terminal according to claim 16, wherein the at least one processor is further configured to execute the readable program codes to: select a synchronization signal with a highest signal strength from detected synchronization signals; determine a TRP group Identity (ID) corresponding to the selected synchronization signal according to a correspondence relationship between a synchronization signal and a TRP group ID; and determine a TRP group corresponding to the determined TRP group ID as the TRP group to which the terminal belongs (claim 17).”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465